DETAILED ACTION
The following Office Action is in response to the Amendment filed on April 7, 2022.  Claims 21-24, 26-31, and 33-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Objections to the Claims” section on page 7 of the Applicant’s Response filed on April 7, 2022, the amendments to claims 21, 28, 35, and 39 to address the minor informalities have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 103 – Independent Claims 21, 28, 35 and 39” section on pages 7-10 of the Applicant’s Response filed on April 7, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Arani and Heaton references and the combination of the Borghi, Yang, and Heaton references do not teach the added limitation of “the first constrained shape having a first diameter and the second constrained shape being inclusive of a conical segment with a diameter that increases continuously, as a function of distance from the fistula, from a second diameter proximal to the fistula to a third diameter distal from the fistula, wherein the first and second diameters are equal and a diameter ratio of the third to first diameters is in a range from about 1.2 to about 1.6”, arguing that the disclosure of certain diameter ratios is not informative of the diameter relationships set forth in Applicant’s claimed invention.  However, the examiner asserts that the Heaton includes several other disclosures with regards to the shape of the anastomotic connector.  The Heaton reference teaches that the shape may include a first shape and a second shape, the first shape having a first diameter (Figure 25; L70) and a second constrained shape inclusive of a conical segment with a diameter that increases as a function of distance from an end (Figure 25; L75), from a second diameter proximal to the fistula (Figure 25; end of L75 connecting to L70 where the diameter is equal to L70) to a third diameter distal from the fistula (Figure 25; 2548), wherein the first and second diameters are equal at a location just before the connector begins to taper, and a diameter ratio of the third to first diameters may be in a range of about 1.1 to about 1.35 ([¶ 0013]).  Although the embodiment of Figure 25 does not show the conical segment having a diameter that increases continuously, the Heaton reference states that the portions of the segments may have cross-sectional areas that vary linearly or nonlinearly ([¶ 0264]), therein teaching an embodiment where the second constrained shape does have a continuously increasing linear taper.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 26-28, 33, 34, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arani et al. (US 2005/0149073, hereinafter Arani) in view of Heaton, II et al. (US 2010/0114301, hereinafter Heaton).
Concerning claims 21, 28, 43, and 44, the Arani et al. reference teaches an apparatus for configuring first (Figure 7; 74) and second (Figure 7; 72) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the apparatus comprising: a coupler (Figure 17; 117) with a first side that seats on and couples to an external surface of the second vessel surrounding the fistula (Figure 17; 130), the coupler including a lumen connecting the first side of the coupler at the fistula to a second side of the coupler (Figure 17; 115); a sleeve having a lumen (Figure 17; 116), a first end of the sleeve connected to the second side of the coupler, thereby connecting the lumen of the sleeve and the lumen of the coupler, the lumen of the sleeve ensheathing at least a portion of the first blood vessel ([¶ 0097]), the lumen of the coupler and the lumen of the sleeve together from a structure for holding the second blood vessel at a substantially constant angle with respect to the first blood vessel ([¶ 0097]), and the coupler is configured to impose a first constrained shape on the first blood vessel (Figure 19B; 117) and the sleeve is configured to impose a second constrained shape on the second blood vessel (Figure 19B; 116), the first constrained shape having a first diameter (D1) and the second constrained diameter having a second diameter (D2-), in which a diameter ratio (D2:D1) is greater than 1 given the diameter of the inner contour of the coupler is greater than the diameter of the inner contour of the sleeve (Figure 19B), but it does not specifically teach the first constrained shape having a first diameter and the second constrained shape being inclusive of a conical segment with a diameter that increases continuously, as a function of distance from the fistula, from a second diameter proximal to the fistula to a third diameter distal from the fistula, wherein the first and second diameters are equal and a diameter ratio of the third to first diameters is in a range from about 1.2 to about 1.6.
However, the Arani reference teaches an embodiment of the device that includes ends of an anastomotic connector including ends that include different diameters so as to accommodate biological conduits of varying sizes (Arani; [¶ 0101]), while the Heaton reference also teaches an anastomotic connector that includes ends with different diameters so as to accommodate biological conduits of varying sizes (Heaton; [¶ 0254]), wherein the conduit may include a first shape and a second shape, the first shape having a first diameter (Figure 25; L70) and a second shape inclusive of a conical segment with a diameter that increases as a function of distance from an end (Figure 25; L75), from a second diameter proximal to the fistula (Figure 25; end of L75 connecting to L70 where the diameter is equal to L70) to a third diameter distal from the fistula (Figure 25; 2548), wherein the first and second diameters are equal at a location just before the connector begins to taper, and a diameter ratio of the third to first diameters may be in a range of about 1.1 to about 1.35 ([¶ 0013]), wherein the reference states that a specific ratio may be 1.4 ([¶ 0253]).  Although the embodiment of Figure 25 of Heaton does not show the conical segment having a diameter that increases continuously, the Heaton reference states that the portions of the segments may have cross-sectional areas that vary linearly or nonlinearly ([¶ 0264]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first constrained shape of the Arani reference have a first diameter and the second constrained shape be inclusive of a conical segment with a diameter that increases continuously, as a function of distance from the fistula, from a second diameter proximal to the fistula to a third diameter distal from the fistula, wherein the first and second diameters are equal and a diameter ratio of the third to first diameters is 1.4 as in the Heaton reference to accommodate an end-to-side anastomosis of biological conduits of varying sizes (Heaton; [¶ 0254]) and to further provide a shape that may be used to avoid interfering with the position of other structures in the body cavity (Heaton; [¶ 0266]).
Concerning claims 26 and 33, the combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the Arani reference further teaches the coupler being configured to impose a rounded contour to the first blood vessel and the second blood vessel in proximity to the fistula (Figure 19B; 180).
Concerning claims 27 and 34, combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the first blood vessel is capable of being an artery and the second blood vessel is capable of being a vein.
Claims 35-42 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (US 2008/0195124) in view of Yang et al. (US 5989287, hereinafter Yang) and Heaton, II et al. (US 2010/0114301, hereinafter Heaton).
Concerning claims 35-42 and 45-48, the Borghi prior art reference teaches method for configuring first (Figure 6; 4) and second (Figure 6; 3) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the method comprising the steps of: seating and coupling a first side (Figure 6; 7) of a coupler (Figure 6; 20) to an external surface of the second blood vessel surrounding a fistula (Figure 6; 3), the coupler including a lumen connected the first side of the coupler at the fistula to a second side of the coupler (Figure 6; 14); connecting a first side (Figure 6; 51) of a sleeve having a lumen (Figure 6; 50) to the second side of the coupler (Figure 15 | [¶ 0111]), thereby connecting the lumen of the sleeve and the lumen of the coupler, the lumen of the sleeve ensheathing at least a portion of the first blood vessel (Figure 23; 4; 50), and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first at a substantially constant angle of 45° with respect to the second blood vessel ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50° given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition, but it does not necessarily teach the coupler configured to impose a first constrained shape on the first blood vessel and the sleeve being configured to impose a second constrained shape on the second blood vessel, the first constrained shape having a first diameter and the second constrained shape being inclusive of a conical segment with a diameter that increases continuously, as a function of distance from the fistula, from a second diameter proximal to the fistula to a third diameter distal from the fistula, wherein the first and second diameters are equal and a diameter ratio of the third to first diameters is in a range from about 1.2 to about 1.6.
However, the Yang reference teaches a support sleeve for a graft at an anastomosis having ends with different diameters, wherein the reference teaches that the sleeve may impose a constrained shape on a blood vessel in proximity to the fistula while also providing for a tapering for a smooth and gradual transition for the connection of an end of one graft to the side of another graft (Yang; Column 10, Line 58 – Column 11, Line 18), while the Heaton reference also teaches an anastomotic connector that includes ends with different diameters so as to accommodate biological conduits of varying sizes (Heaton; [¶ 0254]), wherein the conduit may include a first shape and a second shape, the first shape having a first diameter (Figure 25; L70) and a second constrained shape inclusive of a conical segment with a diameter that increases as a function of distance from an end (Figure 25; L75), from a second diameter proximal to the fistula (Figure 25; end of L75 connecting to L70 where the diameter is equal to L70) to a third diameter distal from the fistula (Figure 25; 2548), wherein the first and second diameters are equal at a location just before the connector begins to taper, and a diameter ratio of the third to first diameters that may be in a range of about 1.1 to about 1.35 ([¶ 0013]), wherein the reference states that a specific ratio may be 1.4 ([¶ 0253]).  Although the embodiment of Figure 25 of the Heaton does not show the conical segment having a diameter that increases continuously, the Heaton reference states that the portions of the segments may have cross-sectional areas that vary linearly or nonlinearly ([¶ 0264]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the coupler of the Borghi reference be configured to impose a first constrained shape on the first blood vessel and the sleeve be configured to impose a second constrained shape on the second blood vessel as in the Yang reference to make it easier for a surgeon to create an optimal anastomosis by providing external circumferential support to a weaker vessel (Yang; Column 10, Line 58 – Column 11, Line 18), while it would further be obvious to have the first constrained shape have a first diameter and the second constrained shape be inclusive of a conical segment with a diameter that increases continuously, as a function of distance from the fistula, from a second diameter proximal to the fistula to a third diameter distal from the fistula, wherein the first and second diameters are equal and a diameter ratio of the third to first diameters is 1.4 as in the Heaton reference to accommodate an end-to-side anastomosis of biological conduits of varying sizes (Heaton; [¶ 0254]) and to further provide a shape that may be used to avoid interfering with the position of other structures in the body cavity (Heaton; [¶ 0266]).
Claims 22-24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arani et al. (US 2005/0149073, hereinafter Arani) in view of Heaton, II et al. (US 2010/0114301, hereinafter Heaton) as applied to claims 21, 25-28, 32-34, 43, 44, and 49-52 above and further in view of Borghi (US 2008/0195124).
Concerning claims 22-24 and 29-31, the combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the Arani reference teaches that the substantially constant angle between the first blood vessel and the second blood vessel is less than 90°, but it does not specifically give the value of the angle.
However, the Borghi reference teaches an apparatus for configuring first and second blood vessels similar to that of the Arani reference, the apparatus comprising a coupler (Figure 6; 20) and a sleeve (Figure 6; 50) and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first blood vessel at a substantially constant angle of 45° with respect to the second blood vessel ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50° given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the substantially constant angle between the first blood vessel and the second blood vessel be 45° with respect to the second blood vessel, wherein 45° is between 20° and 60° and is about 40° and 50°, as in the Borghi reference given it has been taught as an appropriate non-90° angle for an anastomosis (Borghi; [¶ 0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/4/2022